818 F.2d 860
5 Fed. Cir. (T) 103
COASTAL STATES MARKETING, INC., Appellant,v.The UNITED STATES, Appellee.
Appeal No. 87-1061.
United States Court of Appeals,Federal Circuit.
May 26, 1987.

Appealed from:  U.S. Court of International Trade, Judge Carman.
Bernard J. Babb, Freeman, Wasserman & Schneider, New York City, argued for appellant.
Joseph I. Liebman, Attorney in Charge, Intern. Trade Field Office, Commercial Litigation Branch, Dept. of Justice, New York City, argued for appellee.  With him on the brief were Richard K. Willard, Asst. Atty. Gen., David M. Cohen, Director and Florence M. Peterson, Washington, D.C.
Before DAVIS, Circuit Judge, NICHOLS, Senior Circuit Judge, and NEWMAN, Circuit Judge.
NICHOLS, Senior Circuit Judge.


1
Coastal States Marketing, Inc. appeals from the decision in Coastal States Marketing, Inc. v. United States, 646 F.Supp. 255 (Ct. Int'l Trade 1986), granting the government's cross-motion for summary judgment, in which Judge Carman of the United States Court of International Trade concluded that a mixture of Soviet gas oil No. 2 and Italian fuel oil No. 5 does not result in "substantial transformation" of the oil for the purpose of determining the country of origin and the appropriate duty.  We affirm on the basis of the decision below.


2
AFFIRMED.